Case 1:19-cv-02694-DG-RLM Document 39 Filed 07/14/21 Page 1 of 3 PageID #: 282




  UNITED STATES DISTRICT COURT FOR THE
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------------------X
  SANDRA HERAS, on behalf                                                        19-cv-02694 (DG) (RLM)
  of herself and others similarly
  situated,                                                                      DECLARATION OF
                                                                                 PLAINTIFF SANDRA
  Plaintiff,                                                                     HERAS

  -against-

  METROPOLITAN LEARNING
  INSTITUTE, INC., and BORIS
  DAVIDOFF, individually,

  Defendants.
  ---------------------------------------------------------------------------X



                               DECLARATION OF SANDRA HERAS

   Pursuant to 28 U.S.C. 1746, I, Sandra Heras, declare and state as follows:

        1.      I am the Plaintiff in this lawsuit, Heras v. Metropolitan Learning Institute, Inc.,

                et al., 19-cv-02694-DLI-RLM.

        2.      I worked at the Metropolitan Learning Institute (“MLI”) from approximately

                August 2018 until April 2019. I was employed at MLI’s Rego Park location,

                located at 97-77 Queens Blvd, Rego Park, New York 11374

        3.      I worked at the Metropolitan Learning Institute as a recruiter. My official job

                description was “school agent.”

        4.      As part of my job duties, I would find new students for the Metropolitan

                Learning Institute by handing out flyers and discussing course information and

                the registration process with potential students. I would prepare a physical and
Case 1:19-cv-02694-DG-RLM Document 39 Filed 07/14/21 Page 2 of 3 PageID #: 283




            electronic file, reach out to the potential students I had already met, and obtain

            the necessary documents for their enrollment.

      5.    The President and CEO of the Metropolitan Learning Institute is Boris Davidoff

            (“Mr. Davidoff”). Mr. Davidoff was in charge of MLI during the time period I

            was employed by MLI. To the best of my knowledge, Mr. Davidoff still heads

            MLI. still for the entire time that I was employed by them. I believe that he

            still runs the Metropolitan Learning Institute.

      6.    During my employment, I primarily worked Monday through Friday from 9:00

            am to 6:00 pm.

      7.    Sometimes, however, I would work past 6:00 pm until approximately 8:00 pm.

            This occurred on average about four times per month.

      8.    Until April 2019, I never received meal breaks.         Rather, I had to work

            throughout the day.

      9.    Throughout the entirety of my employment, I did not receive proper

            compensation from MLI. Even though I worked at least 45 hours each week, I

            was never paid any overtime.

      10.   Rather, I was always paid as if I only worked exactly 40 hours a week.

      11.   I worked with other recruiters throughout my employment at MLI.              The

            recruiters worked the same schedule as me. Until April 2019, they also did not

            receive meal breaks and would also sometimes have to work past 8pm.

      12.   I know that other recruiters were not paid correctly because of my conversations

            with them. They would complain to me that they were only paid a set amount

            each week and did not receive overtime pay. The names of these individuals
Case 1:19-cv-02694-DG-RLM Document 39 Filed 07/14/21 Page 3 of 3 PageID #: 284




            are Maria, Luisa and Amarilis.      I do not recall their last names.    They

            complained to me that they were compensated as if they received meal breaks

            while they did not and, in addition, had to sometimes work past 6:00 pm without

            compensation. Like me, their pay stubs only showed them working exactly 40

            hours each week.



   Dated: July 13, 2021
          New York, New York                                     Sandra Heras
